Citation Nr: 0707905	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran's DD-214, certificate of release from active 
duty, confirms that she served on active duty from June to 
August 2001, and had eight years of prior active service.  
She has also reported a period of active duty or active duty 
or training from May 1990 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Offices (ROs) in Winston-
Salem, North Carolina which denied entitlement to service 
connection for bilateral pes planus and a bilateral ankle 
condition.  In a November 2003 rating decision, the RO 
granted entitlement to service connection for tendonitis of 
the right ankle and tendonitis of the left ankle.

In December 2006, the veteran attended a videoconference 
Board hearing before the undersigned.  The transcripts from 
this hearing are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2006 letter, the RO informed the veteran that it was 
attempting to rebuild her claims file as it had been 
misplaced.  The RO requested that the veteran submit any 
copies of her service medical records (SMRs) that were in her 
possession.

The Board observes that the RO had previously secured the 
veteran's SMRs.  Although the claims folder has been 
reconstructed, the previously obtained SMRs are reportedly 
lost. 

If SMRs are missing, the Board is "under a heightened duty to 
consider and discuss the evidence of record and supply well-
reasoned bases for its decision as a consequence of the 
appellant's missing SMRs" and ensure that the Secretary 
fulfilled his heightened duty to assist, including searching 
for alternate records.  Washington v. Nicholson, 19 Vet. App. 
362, 370-371 (2005); see Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (duty to assist heightened when putative 
records are in control of Government agency); Moore v. 
Derwinski, 1 Vet. App. 401(1991) (duty to assist is 
particularly great in light of the unavailability of service 
medical records).

There is no indication that alternate sources of service 
medical records have been sought.  

At the December 2006 hearing, the veteran testified that she 
was treated for a foot problem during service from May 14, 
1990 to July 13, 1990 in Fort Jackson, South Carolina.  She 
claimed that the treating doctor advised her that her 
military boots were causing her foot problems.  She indicated 
that this was during a period of active duty for training.  
Her DD-214 documents an unspecified three year and eight 
month period of inactive duty.  It is unclear what efforts 
have been made to secure records of treatment during this 
period.

At her hearing, the veteran also testified that during 1990 
and 1991 she was treated for foot problems at the VA Medical 
Center in Salisbury, North.  Records of this treatment are 
not part of the claims folder.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran has not been afforded a VA examination with 
regard to her pes planus claim.  Her testimony as to in-
service symptoms a continuity of symptomatology and current 
symptoms satisfies the requirements for getting an 
examination.  An examination is needed to determine whether 
current pes planus is related to service.  38 C.F.R. § 
3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the reported period 
of active duty or active duty for 
training at Fort Jackson in 1990.

2.  Contact the National Personnel 
Records Center (NPRC) along with any 
other appropriate source, and request all 
of the veteran's service medical records, 
including records from any periods of 
inactive service or active duty for 
training.  The NPRC should be requested 
to indicate if these records are now 
unavailable and provide leads on other 
sources where these records may be 
located.  

These efforts should include requesting 
records from the unit with which the 
veteran had inactive duty or active duty 
for training, and a request for records 
from Fort Jackson.

3.  Request from the Salisbury VAMC, all 
records of treatment for foot problems 
from 1990 to the present. 

4.  Schedule the veteran for a VA 
podiatry examination to determine the 
etiology of any current flat foot 
disability.  The examiner should review 
the claims file in conjunction with the 
examination and the examiner must 
indicate in the examination report or in 
an addendum, that this has been 
accomplished.  

The examiner should opine as to whether 
the veteran has current pes planus, and 
if so whether it is at least as likely as 
not (50 percent probability or more) that 
the current pes planus had its onset in 
service, including during a period of 
active duty for training, or is the 
result of a disease or injury in active 
service or active duty for training, or 
during a period of inactive duty 
training.

The examiner should provide a rationale 
for opinions.  The examiner is advised 
that a court has recently held that an 
examiner cannot rely solely on the 
silence or absence of service medical 
records as the basis for providing an 
opinion against the claim.  Dalton v. 
Nicholson, No. 04-1196 (Feb. 12, 2006).

5.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

